261 U.S. 16 (1923)
CONCRETE STEEL COMPANY
v.
VANDENBURGH.
No. 238.
Supreme Court of United States.
Argued January 17, 1923.
Decided February 19, 1923.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. Thomas J. Johnston, with whom Mr. Lucius E. Varney was on the brief, for petitioner.
Mr. O. Ellery Edwards and Mr. Carlos P. Griffin, with whom Mr. Joseph W. Cox was on the brief, for respondent.
Mr. Solicitor General Beck, Mr. Assistant Attorney General Lovett and Mr. Melville D. Church, by leave of court, filed a brief on behalf of the United States, as amici curiae.
MR. CHIEF JUSTICE TAFT delivered the opinion of the Court.
This is a review of the decree of the Circuit Court of Appeals of the Second Circuit sustaining the validity of claim No. 3 of the Vandenburgh patent, just considered in the previous case of Vandenburgh v. Truscon Steel Co., ante, 6, and awarding $15,000 for profits to Vandenburgh for defendant's infringement. The two cases can not be distinguished. We must, therefore, reverse *17 the decree of the Circuit Court of Appeals of the Second Circuit and direct the dismissal of the bill.
Reversed.